Citation Nr: 0501460	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  00-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
Togus, Maine



THE ISSUES

1.  Entitlement to service connection for claimed vertigo.  

2.  Entitlement to service connection for a claimed 
disability manifested by itching of the ears.  



REPRESENTATION

Veteran represented by:	Maine Division of Veterans' 
Services



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from June 1974 to June 
1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the RO.  

This case was before the Board in March 2001 and was remanded 
for additional development of the record.  

Subsequently, in April 2002, the RO granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective on April 5, 1999.  

In January 2003, the Board denied service connection for 
bilateral hearing loss.  

The Board at that time indicated that it would conduct 
independent development on the other issues on appeal under a 
provision that is no longer valid regarding the issues of 
service connection for vertigo and itchiness of the ears.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV") 
(holding 38 C.F.R. § 19.9(a)(2) (2002), the provision 
granting authority to the Board to conduct its own 
development, invalid).  

Pursuant to the ruling in DAV, the RO remanded the issues of 
service connection for vertigo and itchiness of the ears to 
the RO for further action in July 2003.  



FINDINGS OF FACT

1.  The veteran currently is shown to have benign paroxysmal 
positional vertigo that as likely as not is due to a 
demonstrated head injury that happened during to his active 
service.  

2.  The veteran is not shown to have itchiness or other 
abnormality of the ear canals in service or for many years 
thereafter.  

3.  The currently demonstrated reversible itchiness of the 
ears related to the use of Q-tips is not shown to have been 
due to any otitis externa or other to any demonstrated event 
during service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
benign paroxysmal positional vertigo is due to an injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  The veteran is not shown to have a disability manifested 
by itchiness of the ears due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the March 2001 and March 2004 letters and the 
April 2002 and August 2004 Supplemental Statements of the 
Case, the veteran and his representative have been notified 
of the evidence needed to establish the benefits sought, and 
he has been advised via the letters regarding his and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The September 1972, report of medical examination did not 
reflect itching of the ears or vertigo.  The veteran denied 
such symptomatology on the corresponding report of medical 
history.  

On March and July 1974 reports of medical history completed 
by the veteran, he denied having dizziness and ear trouble.  

The July 1974 and January 1975 reports of medical examination 
did not reflect itching of the ears or vertigo.  The veteran 
did not indicate dizziness or ear trouble on the January 1975 
report of medical history.  In October 1976, earplugs were 
fitted.  

In December 1976, the veteran's right eye was treated 
following an injury sustained in a fight.  On May 1978 
medical examination, the examiner did not find itching of the 
ears or vertigo.  

On May 1980 discharge medical examination report, neither 
vertigo nor itching of the ears was noted.  

An October 1992 private audiologic examination report 
reflected complaints of vertigo in the previous two weeks.  
The veteran reported an "accident to the head" many years 
prior thereto.  

In April 1999, the veteran filed a claim of service 
connection for, in pertinent part, vertigo and itchiness of 
the ears "1992-1999."  

A May 2000 private audiologic examination report indicated a 
slightly abnormal right middle ear system.  

In June 2000, a private physician diagnosed right eustacian 
tube dysfunction and vertigo that was likely benign 
positional vertigo.  

In December 2001, and VA audiologist indicated that there was 
no mention of vertigo in the veteran's service medical 
records and that an ear, nose, and throat specialist could 
comment on the etiology of the veteran's alleged vertigo.  

On February 2002 VA ear disease examination report, the 
examiner indicated that the veteran had no history of head 
trauma or ear surgery or history of ingestion of ototoxi 
drugs.  On examination, the veteran did not complain of 
imbalance.  

In an April 2002 addendum to the February 2002 examination 
report, the VA examiner indicated that the veteran did not 
complain of vertigo on examination and that none was found.  
An examination of the ear canals, moreover, was normal.  

On August 2004 VA examination report, the examiner noted that 
the service medical records reflected no discussion of ear 
drainage or infection or discussion of dizziness.  The 
examiner observed, however, that the veteran was involved in 
an altercation in which he was hit in the face.  This caused 
ecchymosis and swelling of the right eye.  

The veteran voiced complaints of itching in the ears.  He 
indicated that, during service, he began to use cotton swabs 
in his ears due to moisture in the surrounding environment.  
He reported using cotton swabs in his ears since that time.  
He also admitted to twirling the cotton swabs in his ears.  

On examination, the VA examiner reported normal ear canals 
and tympanic membranes with the exception of redness and 
irritation in both ear canals due to the overuse of cotton 
swabs.  The examiner opined that, if the itching was caused 
by cotton swab use, the veteran had developed dermatitis or 
chronic changes in the ear canals.  Cotton swab use 
perpetuated this problem.  

The examiner stated that the veteran might have indeed 
suffered from chronic otitis externa in service.  His present 
ear problems, however, were related to the use of cotton 
swabs.  The examiner recommended that the veteran use cotton 
swabs sparingly with steroid ointment in order to reduce 
inflammation in the ear canals and that he use a hair dryer 
to keep the ears dry.  

With respect to vertigo, the examiner noted that the 
veteran's episodes of dizziness were likely benign paroxysmal 
positional vertigo rather than Maniere's syndrome.  The 
veteran, indeed, was free of dizziness for months at a time.  
The episodes were usually position related, associated with 
rolling over in bed or bending.  

The veteran's positional vertigo, according to the examiner, 
could theoretically be related to the injury he suffered in 
1976.  Any head trauma, according to the examiner, could 
cause freeing of the otoconia in the inner ear and that, 
following such an occurrence, when the head was in a certain 
position, dizziness could occur.  

The examiner concluded that the itchiness in the veteran's 
ears was perpetuated by the use of cotton swabs and was not 
irreversible.  The veteran's dizziness could have had its 
onset in service following a December 1976 in-service injury.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Vertigo

There is no mention of vertigo in the service medical 
records, and the veteran does not appear to have complained 
of vertigo until 1992, over a decade after separation from 
service.  The record does reflect, however, trauma in the 
form of a possible head injury in December 1976.  

The Board notes that the April 2002 addendum to the February 
2002 medical examination report indicated that no vertigo was 
found on examination.  A present disability is a prerequisite 
for the granting of service connection.  38 C.F.R. § 3.303; 
Brammer, supra.  

On August 2004 VA medical examination, however, the examiner 
did find benign paroxysmal positional vertigo that could be 
related to possible changes in the ears that occurred 
following a December 1976 head injury.  

The August 2004 examiner did not find a certain link between 
the claimed vertigo and service.  He did find, however, a 
possible nexus between the veteran's condition and an injury 
in service.  The Board observes that the examiner provided a 
full rationale for his conclusions.  

Pursuant to the foregoing, the Board finds that the evidence 
for and against the veteran's claim is at least in relative 
equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra.  In August 2004, a possible nexus between a 
vertiginous condition and service was found.  

The April 2002 medical opinion to the contrary did not 
discuss the December 1976 injury and its possible 
implications.  

Because the evidence in this case is at least in relative 
equipoise, the veteran must prevail, and service connection 
for vertigo is granted.  Id.; 38 C.F.R. § 3.303.


Itchiness of the ears

In order for service connection to be granted, a chronic 
disability must be shown.  38 C.F.R. § 3.303(b).  

The veteran does indeed suffer from itching of the ears 
associated with the frequent use of cotton swabs.  However, 
the Board finds no basis in the evidentiary record for 
concluding that the veteran had otitis externa or other ear 
canal condition in service to which his current itchiness can 
be attributed.  

The August 2004 VA examiner also opined that the itching of 
the ears that the veteran had been experiencing for many 
years was reversible.  The examiner provided several 
recommendations for reversing the condition to include 
ceasing the use of cotton swabs in the ears.  

Because a chronic condition due to demonstrated disease or 
injury in service is not demonstrated, service connection 
must be denied.  Id.  

The veteran might well believe that itchiness of the ears is 
chronic and associated with a moist environment in service.  
The veteran, however, is not competent to provide medical 
opinions upon which the Board may rely.  Espiritu, supra.  

The is not a case where the evidence is in relative 
equipoise.  Rather, the evidence reflects a lack of chronic 
disability due to service, and there is no competent evidence 
to the contrary.  The benefit of the doubt rule does not 
apply.  Ortiz, supra.  




ORDER

Service connection for benign paroxysmal positional vertigo 
is granted.  

Service connection for a disability manifested by itchiness 
of the ears is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


